DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 02 March 2021.  These drawings are acceptable.

Response to Arguments
Applicant’s amendment and arguments with respect to the rejection of claims in view of JP 2000-296395 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Applicant's arguments filed 02 March 2021 have been fully considered but they are not persuasive.
   With respect to Applicant's argument, page 13, lines 14-18, that Ball et al. fail to teach a container located underneath a wastewater treatment system to channel sampling wastewater towards a collection well, the Examiner respectfully disagrees.  Ball et al. teach a liner (44, 54, 58 - Figures 1-2) located underneath the treatment system that collects the sampling wastewater.  A liner by definition is a sleeve, usually of a metal that will withstand wear or corrosion, fixed inside or outside a structural component or vessel (Collins English Dictionary) or one that lines or is used to line or Merriam-Webster).  In the instant case, the liner covers the area defined by the wastewater treatment system; and this liner, sleeve or cover also acts as a container for providing support for the system and collecting/containing the water passing through the treatment system.  The treatment area is comprised of particulate matter (90, 88, 92), which needs to be contained; and the liner provides a solid structure for defining the boundaries of the treatment system.  Applicant admits (page 13, lines 16-18) that Ball et al. teach a liner that creates an enclosed filtration system.  This enclosed liner/container (44) is located underneath the system as liner (44) is sitting upon a sand leveling layer (46) (col. 5, line 13); and the last treatment layer of the treatment system is the bottom layer (92) of particulate media, which is located above the liner (44), as shown in Figures 2-3.  The enclosed liner/container channels sampling wastewater toward a collection well/depression (60).  Thus, it is the position of the Examiner that the enclosed liner disclosed within Ball et al. teach an enclosed container configured to capture the sampling wastewater under a wastewater treatment system as claimed. 

   With respect to Applicant's argument, page 13, lines 18-20, that Ball et al. teach against separating and positioning the liner beneath the wastewater system, the Examiner respectfully disagrees.  First, the enclosed liner is positioned beneath the wastewater system as shown in Figures 1-2.  The enclosed liner is located below the last treatment layer (92) of the wastewater treatment system such that wastewater flowing through the filtration media (90, 88, 92) collects within the enclosed liner/container (44).  As to the term separating, it is not clear what Applicant is 

   With respect to Applicant's argument, page 13, lines 21-22, that Ball et al. fail to disclose a wastewater treatment sampling device, the Examiner respectfully disagrees.  Ball et al. teach the limitations set forth in the claims.  Ball et al. teach an enclosed container (44) underneath a wastewater treatment system having a base and a height, a collection well/depression (60) downwardly extending from the base and adapted to collect captured sampling wastewater channeled from the enclosed container, and a structure/sampling chimney (56) in fluid communication with the collection well and adapted to allow access to the sampling wastewater collected in the collection well.  Ball et al. teach the limitations presented within the body of the claim. 

	   With respect to Applicant's argument, page 13, lines 22-23, that sampling of wastewater requires collection and retrieval of wastewater for analysis, the Examiner agrees for purposes of argument that sampling has some analysis component generally associated with the term; however, the claims as currently constructed do not recite any analysis or retrieval of the collected wastewater as Applicant argues.  Bell et al., as previously argued by the Examiner, recite all of the limitations set forth in independent claim 1 including collecting of wastewater in the collection well/depression (60) and allowing access to the wastewater within the collection well through a cap (126) located 

   With respect to Applicant's argument, page 13, lines 23-26, that Ball et al. do not contemplate collecting wastewater as evidenced by the equipment within the pump basin thereby restricting access to the wastewater, the Examiner respectfully disagrees.  First, Ball et al. create a depression (60) within the enclosed liner (44) and channel water from the enclosed container/liner (44) to this depression.  Water is removed from this depression using a pump (128).  The structure/chimney (56) containg the pumping structure is provided with a lid (126), which allows access to the sampling wastewater collected within the collection well/depression (60).  Applicant appears to be inferring that something, unclaimed, is done with the "collected" water.  Applicant's use of collected water, as being argued but not claimed, is different than the disposal of collected water as recited in Ball et al., but, given the claim does not recite what is done with the collected water, Ball et al. broadly teach that sampling wastewater (water that has passed through the filtering media and not absorbed by the filtering media; and been channeled to the collection depression) is collected for purposes of meeting the claim language.   

   With respect to Applicant's argument, page 13, lines 26-27, that the water collected within the pump basin (56) does not constitute sampling wastewater, as this 

With respect to Applicant's argument, page 14, lines 1-7, that Ball et al. fail to disclose the "collection well being adapted to collected the captured sampling wastewater channel from the container", the Examiner respectfully disagrees.  Bell et al. as previously argued broadly teach sampling wastewater (water that has passed through the filtering media and not absorbed by the filtering media) collected from the enclosed container/liner (44) and channeled to the collection well/depression (60).  A drain (66) is used to transfer/channel the wastewater from the enclosed container to the collection well/depression (60).  Contrary to Applicant's argument, the container as claimed is not required to channel water from the container to the collection well.  The .   

Claim Objections
Claims 1-15, 17, and 23 are objected to because of the following informalities:
   Re claim 1, claim line 5:  The conjunction -- and -- should be inserted after the "semicolon".

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



   With respect to the limitations of claim 1, Ball et al. disclose a wastewater treatment sampling device configured for installation under the ground surface for the collection of sampling wastewater comprising:
      a container/liner (44) configured to capture the sampling wastewater underneath a wastewater treatment system (90, 88, 92) (col. 8, lines 26-34), the container comprising:
         a base (bottom of liner (44));
         side walls (side walls of liner (44) - Figure 2) vertically extending from the base by a height suitable to prevent the received sampling wastewater from being conveyed outside of the container (see Figure 2);
      a collection well (56 - pump basin - Figure 2) downwardly extending from the base, the collection well (56) being adapted to collect the captured sampling wastewater channeled from the container (col. 8, lines 26-29 - pump basin located in a depression  (60) collects water channeled from the container to the depression using a drain); and
      a sampling chimney (tube structure containing pump (128) located within depression (60) and forming a pump basin (56)) in fluid communication with the collection well (56, 60) and adapted to allow access to the sampling wastewater collected within the collection well (col. 8, lines 26-29 - vertical structure forming the housing of the pump basin is provided with a lid (126) allowing access to the wastewater collected within the collection well/depression (60)).

Figure 2 appears to show a continuous liner (44) forming both).

   With respect to the limitation of claim 4, Ball et al. further disclose that the sampling chimney comprising a lower base portion in fluid communication with the collection well (lower portion of tube structure containing pump (128) is in fluid communication with a depression that collects water within the pump basin (56) - Figure 2).

   With respect to the limitation of claim 5, Ball et al. further disclose that the lower base portion comprises a filter (a filter is directly connected to the lower base portion of the tube structure comprising the pump (108) (see openings at bottom of tube structure) - Figure 2).

   With respect to the limitation of claim 6, Ball et al. further disclose that the lower base portion comprises an opening, the filter stretching over the opening (lower base portion of the tube structure comprising the pump (108) comprises an opening in order to pump fluid from the pump basin (56), the tube structure contains openings at bottom of tube structure, which act as a basis filter - Figure 2).

   
liner (44) is made of PVC - col. 5, lines 12-13).

   With respect to the limitation of claim 14, Ball et al. appear to disclose that the side walls form a continuous wall (Figure 2).

   With respect to the limitation of claim 15, Ball et al. appear to disclose that the collection well (56) extends from a side wall (bottom wall is a side wall and pump basin (56) extends from the bottom wall - Figures 2 and 4).

   With respect to the limitation of claim 17, Ball et al. further disclose that the side walls vertically extending above the base by a height of at least 25cm (liner (44) containing the wastewater treatment system is buried under the surface such that side walls to contain a 10 x 10 foot treatment system (col. 5, lines 16-18) would have side walls of at least 25 cm in height).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,360,556 (Ball et al.).
   With respect to the limitation of claim 13, Ball et al. disclose that the container/liner (4) and collection well/depression (60) are made of plastic (liner (44) is made of PVC - col. 5, lines 12-13), but is silent to the sampling chimney/pump basin (56) or the sampling device being made of plastic. Ball et al. appear disclose that all of the piping going in and out of the wastewater treatment system is made of PVC but is does not disclose the material of the housing used to form the pump basin.  The Examiner argues in light of the disclosure that modifying the composition of the pump basin to be made from plastic would have been obvious to one of ordinary skill in the art as PVC is well suited to the wet environment of wastewater treatment because it provides sufficient rigidity without corroding; and since much of the structure of the treatment system is constructed of PVC one of ordinary skill in the art would be motivated to use materials already on hand.  
   With respect to the limitation of claim 16, Ball et al. appear to disclose that the collection well/drain basin (56) extends from a side wall.  Ball et al. fail to disclose that the collection well extends from the center of the side wall.  The Examiner, however, argues that the location of the collection well is a choice of design that would be obvious to one of ordinary skill in the art as a means of balancing the weight of the sampling tray by preventing the weight of collected water from causing a strain on the ends of the tray.  Moreover, the Applicant has not provided any criticality as to the need to place the collection well in the center of the side wall, which leads one to opine that the location is a matter of choice.  Lastly, the courts have ruled that changing the location of parts that In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In the instant application, the sampling device works whether the collection well is located within a side wall of the base or in the center of the side wall.  As long as the base is designed to collect water within the collection well the sampling device will work. 


Claims 3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,360,556 (Ball et al.) in view of US 2017/0219132 (Douglass, III).
   With respect to the limitation of claim 3, Ball et al. disclose all of the limitations of the base claim, but fail to disclose that the side walls comprise flanges.
   Douglass, III discloses a corrugated drain comprising a side wall (9) provided with a flange adapted for connecting an additional structure (37), as shown in Figure 20.  Modifying the structure present in Ball et al. with a flange would have been obvious to one of ordinary skill in the art as a means of facilitating connectivity between the structures used in the system.
   With respect to the limitations of claims 7 and 8, Ball et al. disclose all of the limitations of base claim, but fail to disclose that the base comprises ribs.
   Douglass, III discloses a corrugated drain comprising a base wall (5) and a side wall (7).  Douglass, III discloses that walls of the drain are corrugated, which appears as ribs.  Modifying the base structure to provide a base or side walls with ribs would have been obvious to one of ordinary skill in the art as a means of strengthen the walls of the structure against internal pressures caused by soil loads. 

9 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,360,556 (Ball et al.) in view of DE 2559476 (Wird et al.).
   With respect to the limitation claim 9, Ball et al. disclose all of the limitation of base claim including directing wastewater from the container to the collection well.  Ball et al. fail to disclose a ramp adapted to channel sampling wastewater from the container to the collection well.
   DE 2559476 disclose a sewage plant comprising a mud shaft (5) used to drain water; and a base (1) that slopes/ramps toward the mud shaft.  Modifying Ball et al. to utilize a ramp to channel wastewater would have been obvious to one of ordinary skill in the art by simplifying the system by using gravity instead of a pump to move fluid as well as minimizing the potential for the drain to clog.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,360,556 (Ball et al.) in view of US 9,670,071 (Przekop) and DE 2559476 (Wird et al.).
   With respect to the limitation claim 10, Ball et al. disclose all of the limitation of base claim, but fail to that the collection well comprises a perforated collection well base adapted to allow a release of the sampling wastewater underneath the collection well.
   Przekop discloses a water treatment apparatus comprising a wastewater reservoir (12) functioning as a collection well having a pump (26) for pumping water to a treated water reservoir (30).  The reservoir is further provided with a grating (24) over the top of the collection well/reservoir (12).  Modifying the structure of Ball et al. to utilize a perforated collection well would have been obvious to one of ordinary skill in the art as 
   DE 2559476 disclose a sewage plant comprising a mud shaft (5) used to drain water; and a base (1) that slopes/ramps toward the mud shaft.  The shaft (5) has a drain located at the bottom such that collected water is drained underneath the shaft/collected well.  Modifying the combination to allow water to drain the underneath the collection well would be obvious to one of ordinary skill in the because utilizing gravity is simpler and cheaper than needing pumps to pump water from the collection well.

   With respect to the limitation of claim 11, Ball et al. disclose that the collection well base is lower than the base of the sampling device (collection well formed in the pump basin (56) is located within a depression (60) that is lower than the base (44) of the sampling device - Figure 2).


Claim 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,360,556 (Ball et al.) in view of DE 2559476 (Wird et al.) and US 2004/0206162 (Shedd et al.).
   With respect to the limitations of claim 18, Ball et al. disclose a method of collecting treated wastewater for sampling within a wastewater treatment system comprising:
col. 8, lines 26-34 - an enclosed liner (44) is located below the last treatment layer (92) of the wastewater treatment system such that wastewater flowing through the filtration media (90, 88, 92) and not absorbed by the filtration media collects within the enclosed liner/container (44));
      channeling the captured wastewater from the container/liner of the sampling device to a collection well (wastewater is captured within an underdrain (66) located within the liner (44) and transported to a collection well/pump basin (56) - col. 8, lines 27-29 and Figure 2); and
      collecting the channeled wastewater through a collection chimney in fluid communication with the collection well (tube structure containing a pump (102) transports the wastewater through the tube structure/chimney - col. 8, lines 29-34 and Figure 2).  Ball et al. fail to disclose directing wastewater from the base to a collection well using a ramp and testing the collected wastewater.
	   DE 2559476  disclose a sewage plant comprising a mud shaft (5) used to drain water; and a base (1) that slopes/ramps toward the mud shaft.  Modifying the base reference to utilize a ramp to channel wastewater would have been obvious to one of ordinary skill in the art by simplifying the system by using gravity instead of a pump to move fluid.  The combination of Ball et al. in view of DE 2559476 fails to disclose testing the collected wastewater.
   Shedd et al. disclose a system for biomonitoring of water quality, whereby the system (10) comprises a housing (11) and a source water inlet (13) for receiving water flows from a source.  Shedd et al. disclose that the source water is monitored and 

   With respect to the limitations of claim 23, Ball et al. disclose all of the limitations of the base claim, but fail to disclose that the base is configured to channel the sampling wastewater towards the collection well for testing the wastewater treatment sytem.
	   DE 2559476  disclose a sewage plant comprising a mud shaft (5) used to drain water; and a base (1) that slopes/ramps toward the mud shaft.  Modifying the base reference to utilize a ramp to channel wastewater would have been obvious to one of ordinary skill in the art by simplifying the system by using gravity instead of a pump to move fluid.  The combination of Ball et al. in view of DE 2559476 fails to disclose testing the collected wastewater.
   Shedd et al. disclose a system for biomonitoring of water quality, whereby the system (10) comprises a housing (11) and a source water inlet (13) for receiving water flows from a source.  Shedd et al. disclose that the source water is monitored and analyzed by the system (paragraph [0042], lines 8-10); and that the source water may include discharged water from a facility for treating wastewater or groundwater before 

   With respect to the limitations of claim 19, Ball et al. disclose that the channeled wastewater is filtered (filter (66) located at bottom of treatment system and filters the water prior to introduction into the pump basin (56) - Figure 2).

   With respect to the limitations of claim 20, Ball et al. disclose channeling the collected wastewater from the container of the sampling device around the chimney inserted into the collection well (collected wastewater is caused to flow around the tube structure/chimney containing the pump (108) located within the collection well/pump basin (56) - Figure 2).

   With respect to the limitation of claim 21, the combination disclose channeling the collected wastewater from the container of the sampling device into the collection well.  The combination fail to expressly disclose channeling the wastewater from the base below the chimney; however, the Examiner argues that this feature is a choice of design that would be obvious to one of ordinary skill in art.  Modifying the combination to introduce the water under the chimney would have been obvious to avoid directly contacting the chimney with contaminates that could affect the sampling of the In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In the instant application, the sampling device works whether the water enters the collection well under the chimney or around the chimney.  As long as the collection well receives water, the sampling device will work. 

   With respect to the limitation of claim 22, Ball et al. appear to disclose that the treatment system usable with a septic system is capable of being buried under an open drainage field.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANIEL S LARKIN/Primary Examiner, Art Unit 2856